Citation Nr: 1529277	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  06-14 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to an effective date earlier than July 1, 2012, for the award of VA pension benefits.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The appellant appears to have had service in the United States Marine Corps Reserve from July 1966 to July 1972 and in the Rhode Island Army National Guard (ARNG) from July 1986 to April 1987, including a verified period of active duty for training (ACDUTRA) from July 1966 to March 1967. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2012 rating decision in which the Providence RO (hereinafter agency of original jurisdiction (AOJ)) awarded VA pension benefits, effective July 1, 2012.  In September 2012, the appellant filed a notice of disagreement (NOD).  In November 2014, the Board, inter alia, remanded this matter to the AOJ for issuance of a statement of the case (SOC) and to afford the appellant opportunity to perfect an appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  A statement of the case (SOC) was issued in December 2014, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2014).

For the reason expressed below, the matter on appeal is being remanded to the AOJ.  VA will notify the appellant when further action, on his part, is required.


REMAND

On his VA Form 9 filed in December 2014, the appellant requested a Board video-conference hearing.  In a January 2015 statement, the Veteran reiterated his request for an appellate hearing.

Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. §§ 20.703, 20.704 (2014) (pertaining specifically to hearings before the Board).  As the RO schedules Board video-conference hearings, a remand of this matter for scheduling of the requested hearing is warranted.

Accordingly, this matter is hereby REMANDED for the following action:

Schedule the appellant for a Board video-conference hearing in accordance with the December 2014 request.  Notify the appellant and his attorney of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2014).  

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

